Citation Nr: 1538985	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  07-38 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased evaluation for a lumbar spine disorder, rated as 20 percent disabling prior to September 18, 2014, and 40 percent thereafter. 
 
 2. Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1995 to August 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A March 2015 rating decision increased the Veteran's rating for degenerative joint disease at the L5-S1 junction with chronic lumbar back pain from 20 percent to 40 percent.

The Board remanded the claims in July 2011 for further development and consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issues of entitlement to an increased evaluation for a lumbar spine disorder and entitlement to TDIU in July 2011.  Among other things, the Board requested the Veteran undergo a VA examination.  As best as can be ascertained from a review of the record, the Veteran failed to report to the examination scheduled in November 2011.  Thereafter, the Veteran apparently forgot he had an on-going appeal, and in September 2014 contacted the RO requesting an increased rating for his lumbar spine disability.  The RO apparently overlooked the Veteran had an on-gong appeal of that issue, considered this to be a new claim, and scheduled the Veteran for a VA examination.  This was conducted in March 2015.  Following that examination, the RO separately service connected left and right lower extremity radiculopathy, assigning a 20 percent rating for the right extremity and a 10 percent rating for the left extremity, and increased the Veteran's lumbar spine degenerative joint disease to 40 percent, (from 20 percent), effective September 2014.  Since the Veteran does have an on-going appeal of this issue, and a higher rating is possible, a Supplemental Statement of the Case (SSOC) should have been issued prior to returning the case to the Board.  Remand for the issuance of an SSOC in accordance with 38 C.F.R. § 19.31(c) is needed.

On remand, any outstanding treatment records as may be relevant should be identified and obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask whether the decisions rendered in the March 2015 rating action satisfies his appeal, and in the event it does not ask that he identify any relevant outstanding VA and non-VA records pertaining to his lumbar spine disorder and/or his claim for TDIU that are not already of record.  These should be sought. 

2.  After obtaining outstanding treatment records, undertaking any additional development deemed appropriate, and assuming the Veteran desires to continue his appeal, readjudicate the issues in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

